Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Claims 1-20 are rejected under 103 Rejection.
The rejection under 35 USC § 101 is withdrawn.

Remarks

Applicant’s arguments, filed (09/17/2021), with respect to pending claims 1-20 and have been fully considered and they are persuasive regarding to 101 Rejection, but they are not persuasive with respect 35 USC § 103 rejections.

Arguments:
The Applicant argues (Page 17):
“…for Stelle, IV, any type of completion of a repair is not further analyzed to thus determine whether the repair was successful. In this regard, as discussed during the September 16, 2021 Interview, claim 9 of Stele, IV merely recites “repairing the leaks”. However, Stelle, IV does not teach or suggest that once a leak is repaired, an analysis is made of a signal leak level to determine whether the repair was successful.

Thus, Stelle, IV does not teach or suggest “receive, from the signal leakage analyzer and based on an analysis of the signal leakage level, the geo-location value, and the time value by the signal leakage analyzer, an indication that the status of the signal leak is changed from being open to closed, or the status of the signal leak remains open”, as recited in claim 1.”

The examiner respectfully points that Stelle, IV does disclose is “indication that the status of the signal leak is changed from being open to closed, or the status of the signal leak remains open” see para [0049], where GPS location error might be encountered by a repair technician dispatched to investigate and/or repair a leak reported, e.g., the “investigate leak” correspond to the not changing status and “repair a leak reported” corresponds to the changing status from open to close. 
 Also in para [0019], Stelle IV teaches measuring leakage and identifying latitude and longitude coordinates where leakage is measure, e.g., location of the leakage determined.
  The Kallina also disclose the “receive, from the signal leakage analyzer and based on an analysis of the signal leakage level, the geo-location value, and the time value by the signal leakage analyzer” see rejection below. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide indication the status of the signal leak, as taught by Stelle, IV in the Kallina reference in order to, easily tracking the leakage status on the cable line. 

35 U.S.C. §101 Analysis
The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal register (Vol. 84 No.4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent eligible. In particular, in the prong 1 analysis claims 1, 11 and 14 contains an abstract idea.  Further even if they were interpreted to have an 
 Claims 1-20 are thus considered patent eligible under 35 USC 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kallina (Pat. 6005518) in view of Stelle, IV (US Pub.2012/0116697).

Regarding Claim 1, Kallina disclose a system comprising: a signal leakage level detector (Abstract, where cable leakage detection system), executed by at least one hardware processor (Abstract, where AM and FM AF detectors are combined with a global positioning system, a microprocessor, a storage device, 2 display device), to measure, for a signal leak at a specified location, and by an antenna (Fig.2, antennas 1 and 2) a signal leakage level, wherein the signal leak includes a status of being open, 

      assign, to the signal leakage level, a geo-location value associated with the measurement of the signal leakage level, and assign, to the signal leakage level, a time value associated with the measurement of the signal leakage level (Abstract, where cable leakage detection system can unambiguously detect an AF leak and store the vehicular leakage index, the AF signal level, the distance from the coaxial cable, the frequency of the signal the geographic location, and the time of the detected leak); and

     a signal leakage closure quality analyzer (Fig.2, # 20 controller box), executed by the at least one hardware processor, to transmit the signal leakage level, the geolocation value, and the time value to a signal leakage analyzer, and 
             receive, from the signal leakage analyzer and based on an analysis of the signal leakage level, the geolocation value, and the time value by the signal leakage analyzer (Col. 6, lines 22-27 and 38-55, where GPS antenna (6) is mounted with the left and right antennas (1, 2) and is connected to the GPS Receiver (8) via coaxial cable (7). The GPS Receiver provides position data ta the controller box (20): the controller box (20) can both receive commands and send data via the two-way radio interface (19). The combination of the controller box (20), the two radio adaptor (19), and a two way radio (not shown) forms a telemetry system for real time or delayed transition of data to and from the coaxial cable AF leakage detector (30).

 Kallina does not disclose: an indication that the status of the signal leak is changed from being open to closed, or the status of the signal leak remains open. 

Stele, IV disclose an indication that the status of the signal leak is changed from being open to closed, or the status of the signal leak remains open (Table III, actual leak location: para [0049], where GPS location error might be encountered by a repair technician dispatched to investigate and/or repair a leak reported and further para [0052], where dotted strand map to a repair work order).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide indication the status of the signal leak, as taught by Stelle, IV in the Kallina reference in order to, easily tracking the leakage status on the cable line. 

Regarding Claim 2, Kallina in view of Stelle, IV disclose the system according to claim 1, wherein the status of the signal leak is changed from being open to closed based on a determination, by the signal leakage analyzer, as recited in claim 1 and further Kallina disclose the signal leakage level is less than or equal to a specified signal leakage threshold (Col.4, Lines 13-21, and Col. 5, lines 15-26, where LED meter also has its scale in color coded LED's far ease of observation. Each LED has a range of i/2 ta two dB which gives the meter a total dynamic range of 20 to 80dB. Up te 20 uV/m the scale is green, from 21 uV/m to 50 uV/m the scales is yellow, and over 50 uV/m the scale is red. All of the leaks occurring in the yellow and red scale should be fixed in order for the CATY system to be in compliance with the FCC's signal leakage rules, e.g., up to 20 uV/m range of the scale is green, this threshold specified the fix the leak threshold).
Stelle, IV in the Kallina reference in order to, easily specify the leakage on the line.

 Regarding Claim 3, Kallina in view of Stelle, FV the system according to claim 1, wherein the status of the signal leak is specified to remain open based on a determination, oy the signal leakage analyzer, as recited in Claim 1.

 Additionally Kallina disclose the signal leakage level is greater than a specified signal leakage threshold (Col.4, lines 13-21, and Col.9, lines 15-26, where LED meter also has its scale in color coded LED's for ease of observation. Each LED has a range of 1/2 to two DB which gives the meter a total dynamic range of 20 to 80dB. Up to 20 uV/m the scale is green, from 27 uV/m to 30 uV/m the scale is yellow, and over 50 uV/m the scale is red. All of the leaks occurring in the yellow and red scale should be fixed in order for the CATV system to be in compliance with the FCC's signal leakage rules, 6.9., the corresponding ranges from 27 uV/m te 50 uV/m the scale is yellow, and over 50 uV/m the scale is red corresponds to eh leakage level is greater than a specified signal leakage/green threshold.
Therefore it would have been obvious for one of ordinary skill in the art at the time of the invention was mace to provide threshold identification, as taught by Stelle, IV in the Kallina reference in order to, easily specify the leakage on the tine. 
 
Kallina in view of Stelle, IV disclose the system according to claim 1, wherein the signal leakage closure quality analyzer is executed by the at least one hardware processor, as recited in Claim 1.

 Additionally, Kallina disclose indication that the status of the signal leak remains open, another indication to service the signal teak (Col.13, lines 53-56, where operator in the track may make repeated request to emit the test signal in order to iteratively refine the location of the leak relative to the vehicle). 
Regarding Claim 5, Kallina in view of Stelle, IV disclose the system according to claim 1, wherein the signal leakage closure quality analyzer is executed by the at least one hardware processor to, but Kallina does not disclose: 
    receive from the signal leakage analyzer and based on a determination by the signal leakage analyzer that the geo-location value corresponds to a distance from the signal leak that is less than or equal to a specified distance for the signal leak, another indication that the signal leakage level is associated with the signal leak.

Stelle, IV disclose receive, from the signal leakage analyzer and based on a determination by the signal leakage analyzer that the geo-location value corresponds to a distance from the signal leak that is less than or equal to a specified distance for the signal leak, another indication that the signal leakage level is associated with the signal leak (para [0032], where the CATV industry to use three meters as a measurement standard. So, in the case of a 10 uV/m leak, for example, which is calibrated to be accurate at a distance of three meters from the leakage source, a leak indicated as 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide distance from the signal leak that is less than or equal to a specified distance for the signal leak, another indication that the signal leakage level is associated with the signal leak, as taught by Stelle, IV in the Kallina reference in order to, more persuasively identify location of the leakage on the fine.

 Regarding Claim 6, Kallina in view of Stelle, WV disclose the system according to claim 5, but Kallina does not disclose: the signal leakage analyzer is to utilize a relatively higher specified distance for the signal leak above a specified signal leak threshold, and a relatively lower specified distance for the signal leak below the specified signal leak threshold. 
Stelle, IV disclose the signal leakage analyzer is to utilize a relatively higher specified distance for the signal leak above a specified signal leak threshold, and a relatively lower specified distance for the signal leak below the specified signal leak threshold (para [0032], where the CATV industry to use tree meters as a measurement standard. 50, in the case of a 10 uV/m leak, for example, which is calibrated to be accurate at a distance of three meters from the leakage source, a leak indicated as having a strength of 10 uV/m could reside anywhere on a radius three meters from the leakage antenna. 
If the leakage strength were doubled of 20 uV/m and the antenna were six meters from the source, the leakage detecting instrument would still indicate a leakage signal strength of 19 uV/m. So, for a given measured 10 uV/m leak e.g., the six meter 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made for provide a relatively higher specified distance for the signal leak and relatively low specified distance, as taught by Stelle, IV in the Kallina reference in order to, more persuasively identify location of the leakage on the tine.

 Regarding Claim 7, Kaliina in view of Stelle, IV disclose the system according to claim 1, wherein the signal leakage closure quality analyzer is executed by the al least one hardware processor, as recited in Claim 1.

Additionally, Kallina disclose receive, from the signal leakage analyzer and based on a determination by the signal leakage analyzer that the geo-location value corresponds to a distance from the signal leak that is greater than a specified distance for the signal leak, another indication that the signal leakage level is not associated with the signal leak (Col. 13, lines 50-56, where 600). Thus the operator in the truck (35) may make repeated requests to emit the test signal in order to iteratively refine the location of the leak relative to the 55 vehicle (85))). 

Kallina in view of Stelle, IV disclose system according to claim 1, wherein the signal leakage closure quality analyzer is executed by the at least one hardware processor, as recited in Claim 1. 
Kallina does not disclose receive, from the signal leakage analyzer and based on a determination by the signal leakage analyzer that the tune value is before a lime associated with the signal leak, another indication that the signal leakage level is not associated with the signal leak. 
Stelle, IV disclose receive, from the signal leakage analyzer and based on a determination by the signal leakage analyzer that the time value is before a time associated with the signal leak, another indication that the signal leakage level is not associated with the signal leak (Fig.5, Col. 7, Lines 30-50, where detected leaks and includes a map See displaying icons 94a and 94b; leak level and corresponding LTE level are available in a table 96 below the map or in a popup window 98, so the operator can use this data to prioritize repairs and generate work order lists... cable operators may fix those leaks with the measured LTE level above a first threshold and the leak level above a second threshold. As those leaks are fixed, the thresholds are lowered and a second group of leaks meeting the lowered thresholds are then fixed, e.q., the already fired leaks, but steel appearing in the table 96 (94a and 94b icons on the map} corresponds (to the signal leakage level is not associated with the signal leak). Therefore it would have been obvious for one of ordinary skill in the art at the time of the invention was made for provide signal leakage level is not associated with the signal leak, as taught by Stelle, IV in the Kallina reference in order to, more persuasively determine the fixed leak on the fine. 

Regarding Claim 10, Kallina in view of Stelle, IV disclose the system according to claim 1, wherein the signal leakage closure quality analyzer is executed by the at least one hardware processor to: 
Additionally, Kallina disclose receive, from the signal leakage analyzer and based on an analysis of the geo- location value associated with the measurement of the signal leakage level relative to a geo-location associated with the signal leak, another indication of a recommended direction of movement towards the signal leak (Col. 3, Lines 65-67, where GPS Receiver is used to keep track of the location of the vehicle when leaks were detected. The GPS Receiver is also used to prove that the vehicle covered the assigned route).

 Regarding Clair 11, Kallina disclose a system comprising: 
     a signal leakage analyzer (Fig.2, #20 controller box), executed by at least one hardware processor, to 
    receive, from a signal leakage closure quality analyzer, a signal leakage level, a geo-location value, and a time value, wherein
     the signal leakage level is measured by an antenna (Fig.2, antennas 1 and 2) associated with a signal leakage level detector and for a signal leak at a specified location (Abstract, where cable leakage detection system can unambiguously detect an RF leak and store the vehicular leakage index, the RF signal level, the distance from the coaxial cable, the frequency of the signal, the geographic location, and the time of the detected leak),   

     wherein the signal leak includes a status of being open (Col. 5, lines 50-53, where The Left Antenna (1) and Right Antenna (2) are used 50 in conjunction with the antenna switch box (500) to detect an RF leak and the direction to the place in the coaxial cable (not shown) where the leak is occurring), 
   the geo-location value is assigned to the signal image level, and is associated with the measurement of the signal leakage level, and the time value is assigned to the signal leakage level, and is associated with the measurement of the signal leakage level (Abstract, where cable leakage detection system can unambiguously detect an AF leak and store the vehicular leakage index, the RF signal level, the distance from the coaxial cable, the frequency of the signal, the geographic location, and the time of the detected leak); and transmit, to the signal leakage closure quality analyzer, based on an analysis of the signal leakage level, the geo-location value, and the time value (Col. 6, lines 22-27 and 32-55, where GPS antenna (6) is mounted with the left and right antennas (1, 2) and is connected to the GPS Receiver (8) via coaxial cable (7). The GPS Receiver provides position data te the controller box (20); the controller box (20) can both receive commands and send data via the two-way radio interface (19). The combination of the controller box (20), the two radio adaptor (19), and a two way radio (not shown) forms a telemetry system for real time or delayed transition of data lo and from the coaxial cable RF leakage detector (30)). 
Kallina does not disclose: an indication that the status of the signal leak is changed from being open to closed, or the status of the signal leak is maintained as open. 

Stelle, IV disclose an indication that the status of the signal leak is changed from being open to closed, at the status of the signal leak remains open (Table III, actual leak location: para [0049] where GPS location error might be encountered by a repair technician dispatched to investigate and/or repair a leak reported and further para [0052], where dotted strand map to a repair work order). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide indication the status of the signal leak, as taught by Stelle, IV in the Kallina reference in order to easily tracking the leakage status on the cable line. 

Regarding Claim 12, Kallina in view of Stelle, IV disclose the system according to Claim 11, wherein the signal leakage analyzer is executed by at least one hardware processor to: generate the indication to change the status of the signal leak from being open to closed, as disclose in claim 1, and further Kallina disclose based on a determination that the signal leakage level is less than or equal to a specified signal leakage threshold (Col.4, lines 14-27, and Col.9, lines 15-26, where LED meter also has its scale in color coded LED's for ease of observation. Each LED has a range of 1/2 to two dB which gives the meter a total dynamic range of 20 to 60 db. Up to 20 uV/m the scale is green, from 21 uV/m to 50 uV/m the scale is yellow, and over 50 uV/m the scale is red. All of the leaks occurring in the yellow and red scale should be fixed in order for the CATV system to be in compliance with the FCC's signal leakage rules, e.g., up to 20 uV/m range of the scale is green, this threshold specified the fix the leak threshold).

Stelle, IV in the Kallina reference in order to, easily specify the leakage on the line.

Regarding Claim 13, Kallina in view of Stelle, IV disclose the system according to claim 11, wherein the signal leakage analyzer is executed by at least one hardware processor to: generate the indication to maintain the status of the signal leak as open, as recited in claim 1 and further Kallina disclose based on a determination that the signal leakage level is greater than a specified signal leakage threshold (Col.4, lines 13-21, and Col.9, lines 15-26, where LED meter also has its scale in color coded LED's far ease of observation. Each LED has a range of 1/2 to two dB which gives the meter a total dynamic range of 20 to 80 dB. Up to 20 uV/m the scale is green, from 21 uV/m to 80uV/m the scale is yellow, and over 50 uV/m the scale is red. All of the leaks occurring in the yellow and red scale should be fixed in order for the CATV system for be in compliance with the FCC's signal leakage rules, e.g., the corresponding ranges from 24 uV/m to 50 uV/m the scale is yellow, and over 50 uV/m the scale is red corresponds to the leakage level is greater than a specified signal leakage/green threshold.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was mace to provide threshold identification, as taught by Stelle, IV in the Kallina reference in order to, easily specify the leakage on the line. 

Regarding Claim 14, Kallina disclose a method comprising: 

     transmitting, by the signal leakage level detector, the signal leakage level to a signal leakage analyzer; and receiving, from the signal leakage analyzer and basic on an analysis of the signal leakage level by the signal leakage analyzer (Col.6, lines 22-27 and 38-85, where GPS antenna (6) is mounted with the left and right antennas (1, 2) and is connected to the GPS Receiver (8) via coaxial cable (7). The GPS Receiver provides position data to the controller box (20); the controller box (20) can both receive commands and send data via the two-way radio interface (19). The combination of the controller box (20), the two radio adaptor (19), and a two way radio (not shown) forms a telemetry system for real time or delayed transition of data to and from the coaxial cable RF leakage detector (50). 
Kallina does not disclose: an indication to maintain at change the specified status of the signal leak. 

Stelle, IV disclose an indication ta maintain or charge the specified status of the signal leak (Table III, actual leak location; para [0049] where GPS location error might be encountered by a repair technician dispatched to investigate and/or repair a leak reported and further para [0052], where dotted strand map to a repair work order). Stelle, IV in the Kallina reference in order to, easily tracking the leakage status on the cable line. 

Regarding Claim 15, Kallina in view of Stelle, IV disclose the method according to Claim 14, further comprising: 
     assigning, by the signal leakage level detector, to the signal leakage level, a geolocation value associated with the measurement of the signal leakage level; 
  assigning, by the signal leakage level detector, to the signal leakage level, a time value associated with the measurement of the signal leakage level (Abstract, where antenna to unambiguously measure the radio frequency signal strength of an RF leak . cable leakage detection system can unambiguously detect an RF leak and store the vehicular leakage index, the RF signal level, the distance from the coaxial cable, the frequency of the signal, the geographic location, and the time of the detected leak); transmitting, by the signal leakage level detector, the signal leakage level, the geolocation value, and the time value to the signal leakage analyzer (Col.6, lines 22-27 and 32-55, where GPS antenna (6) is mounted with the left and right antennas (1, 2) and is connected to the GPS Receiver (8) via coaxial cable (7). The GPS Receiver provides position data to the controller box (20); the controller box (20) can both receive commands and send data via the two-way radio interface (19). The combination of the controller box (20), the two radio adaptor (79), and a two way radio (not shown) farms a telemetry system far real time or delayed transition of data to and from the coaxial cable MF leakage detector 

Regarding Claim 16, Kallina in view of Stelle, IV disclose the method according to claim 15, wherein receiving, from the signal leakage analyzer and based on the analysis of the signal leakage level, the geo-location value, and the time value by the signal leakage analyzer, the indication to maintain or change the specified status of the signal leak, but Kallina does not disclose further comprises: receiving the indication to change the status of the signal leak from being open to closed, or receiving the indication to maintain the status of the signal leak as open.
Stelle, IV disclose receiving the indication to change the status of the signal leak from being open to closed, at receiving the indication to maintain the status of the signal leak as open (Table III, actual leak location; para [0049], where GPS location error might be encountered by a repair technician dispatched to investigate and/or repair a leak reported and further para [0052], where dotted strand map to a repair work order). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide indication the status of the signal leak, as taught by Stelle, IV in the Kallina reference in order to, easily tracking the leakage status on the cable line.

Regarding Claim 17, Kallina in view of Stelle, IV disclose the method according to claim 16, wherein receiving the indication to change the status of the signal leak from being open to closed, further comprises: 
    receiving the indication to change the status of the signal leak from being open to closed based on a determination, by the signal leakage analyzer, as recited in claim 4, and further Kallina disclose the signal leakage level is less than or equal to a specified signal leakage threshold (Col.4, lines 13-21, and Col. 9, lines 15-26, where LED meter also has its scale in color coded LED's for ease of observation. Each LED has a range of 1/2 to two DB which gives the meter a total dynamic range of 20 to 80 db. Up to 20 uV/m the scale is green, from 21 uV/m to 50 uV/m the scale is yellow, and over 30 uV/m the scale is red. All of the leaks occurring in the yellow and red scale should be fixed in order for the CATV system to be in compliance with the FCC's signal leakage rules, 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was mace to provide threshold identification, as taught by Stelle, IV in the Kallina reference in order to, easily specify the leakage on the fine. 

Examiner Notes 
The limitation of “maintain the status of the signal leak as open” in claim 18 similar to limitation of “status of the signal leak remains open”, as recited in Claim 7. 
Regarding Claim 18, Kallina in view of Stelle, IV disclose the method according to claim 16, wherein receiving the indication to maintain the status of the signal leak as open, further comprises: receiving the indication to maintain the status of the signal leak as open based on a determination, by the signal leakage analyzer, as recited in Claim 1. 

Additionally, Kallina disclose the signal leakage level is greater than a specified signal leakage threshold (Col. 4, lines 13-21, and Cal. 9, lines 15-26, where LED meter also has is scale in color coded LED's for ease of observation. Each LED has a range of 1/2 to two DB which gives the meter a total dynamic range of 20 to 80dB. Up to 20 uV/m the scale is green, from 21 uV/m to 50 uV/in the scale is yellow, and over 50 uV/m the scale is red. All of the leaks occurring in the yellow and red scale should be fixed in order for the CATV system to be in compliance with the FCC's signal leakage rules, e.g., the corresponding ranges from 21 uV/m of 50 uV/m the scale is yellow, and over 50 uV/m 
Therefore ti would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide threshold identification, as taught by Stelle, IV in the Kallina reference in order ta, easily specify the leakage on the line. 

Regarding Claim 19, Kallina in view of Stelle, IV disclose the method according to claim 16, but Kallina does not disclose: Stelle, IV disclose receiving, from the signal leakage analyzer and based on a determination by the signal leakage analyzer that the geo-location value corresponds to a distance from the signal leak that is less than or equal to a specified distance for the signal leak, another indication that the signal leakage level is associated with the signal leak (para [0032], where the CATV industry to use three meters as a measurement standard. So, in the case of a 10 w¥/m leak, for example, which is calibrated to be accurate of a distance of three meters from the leakage source, a leak indicated as having a strength of 10 uV/m could reside anywhere on a radius three meters from the leakage antenna). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide distance from the signal leak that is less than or equal to a specified distance for the signal leak, another indication that the signal leakage level is associated with the signal leak, as taught by Stelle, IV in the Kallina reference in order to, more persuasively identify location of the leakage on the fine.

Kallina in view of Stelle, IV decease the method according to claim 16, but Kallina diose not disclose: receiving, from the signal leakage analyzer and based on a determination by the signal leakage analyzer that the geo-location value corresponds to a distance from the signal leak that is greater than a specified distance far the signal leak, another indication that the signal leakage level is not associated with the signal leak. 

Stelle, IV disclose receiving, from the signal leakage analyzer and based on a determination by the signal leakage analyzer that the geo-location value corresponds to a distance from the signal teak that is greater than a specified distance for the signal leak, another indication that the signal leakage level is not associated with the signal leak (para [0032], where the CATY industry to use three meters as a measurement standard, So, in the case of a 10 uV/m leak, for example, which is calibrated to be accurate at a distance of three meters from the leakage source, a leak indicated as having a strength of 10 uV/m could reside anywhere on a radius three meters from the leakage antenna. RF the leakage strength were doubled to 20 uV/m and the antenna were six meters tram the source, the leakage detecting instrument would still indicate a leakage signal strength of 10 uV/m. So, for a given measured 10 uV/m leak e.g., the six meter corresponds to the relatively higher specified distance and tree meters corresponds to the relatively lower distance); (para [0033], where [0033], L.sub.i=the measured leakage value at a calibrated distance (three meters in the following examples)). 

Stelle, IV in the Kallina reference in order to, more persuasively identify location of the leakage on the tine. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kallina (Pat. 6005518) in view of Stelle, IV (US Pub.2012/0116697), as applied to the claim1 and further in view of Zinevich (US Pat.9179337).

Regarding Claim 8, Kallina in view of Stelle, IV disclose the system according to claim 1, wherein the signal leakage closure quality analyzer is executed by the at least one hardware processor to, as recited in Claim 1.
The system applied above do not disclose: receive, from the signal leakage analyzer and based on a determination by the signal leakage analyzer that the time value is after a time associated with the signal leak, another indication that the signal leakage level is associated with the signal leak. 
Zinevich disclose receive, from the signal leakage analyzer and based on a determination by the signal leakage analyzer that the time value is after a lime associated with the signal leak, another indication that the signal leakage level is associated with the signal leak (Fig.6, where time 9/17/2013 to 11/25/2016 leak ID: 200, 199 and 198, which corresponds to the leak levels 28, 9 and 69, Col. 7, lines 53-55, where a user interface screen display 100 displays a map. in this example, and the leak locations meeting this prioritizing criterion are displayed as flag icons 102 on the map). 
Zinevich in the combined system applied above in order to, mare persuasively assign priority to the multiple leak on the line. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857